Citation Nr: 1505256	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  12-35 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for status post thoracotomy with residuals, to include scarring and dyspnea.

2.  Entitlement to service connection for status post thoracotomy with residuals, to include scarring and dyspnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to January 1995.

This matter comes before the Board on an appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  In March 2013, the Veteran had a Board videoconference hearing before the undersigned Acting Veterans Law Judge and a transcript of that hearing is of record.


FINDINGS OF FACT

1.  A February 1996 rating decision denied service connection for thoracotomy post-operative residuals, to include scarring and dyspnea.  The Veteran did not appeal that decision and the February 1996 decision is final.

2.  The additional evidence presented since the February 1996 decision is new and material, as it relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.

3.  The more probative evidence shows that the Veteran's currently manifested post-operative residuals, to include scarring and dyspnea had their onset in service.





CONCLUSIONS OF LAW

1.  The RO's February 1996 decision denying the claim for service connection for lung nodule, post-operative is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2.  Evidence received since the February 1996 rating decision denial of service connection for lung nodule, post-operative relates to an unestablished fact necessary to substantiate the claim, and the claim for service connection for lung nodule, post-operative is reopened.  38 U.S.C.A. §§1110, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2014).

3.  The criteria for service connection for thoracotomy post-operative residuals, to include scarring and dyspnea have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified by a letter dated in April 2011 that also discussed the requirement to submit new and material evidence to reopen the previously denied claim for service connection for lung nodule, post-operative.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and her representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the December 2012 statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

New and Material Evidence

The Veteran initially submitted a claim of entitlement to service connection for lung nodule in November 1995.  A February 1996 rating decision denied service connection for lung nodule on the basis that there was no evidence that showed the Veteran's diagnosis of status post thoracotomy due to benign left lung nodule was incurred in or related to the Veteran's military service.  The Veteran did not timely appeal the February 1996 rating decision, and no new evidence was received within one year.  Therefore that decision is final.  38 U.S.C.A. §§ 7104, 7105 (West 2002).  Service connection for a status post thoracotomy with residuals, to include scarring and dyspnea disability may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).  

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no new and material evidence has been offered, that is where the analysis must end.  Butler v. Brown, 9 Vet. App. 167 (1996).  

Evidence is considered new if it was not of record at the time of the last final disallowance of the claim.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Finally, new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).  
In determining whether new evidence is material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

The evidence added to the claims file since the final February 1996 rating decision includes a May 2011 VA general examination, a May 2012 statement from the Veteran's sister, and March 2013 Board hearing testimony from the Veteran regarding the onset of a lung condition during her military service.  The May 2011 VA examination is new evidence that provides current diagnoses and links the Veteran's current lung condition and residuals to her military service.  The May 2012 statement from the Veteran's sister corroborates the Veteran's statements regarding onset of a lung condition in service.  The Board is aware that the regulation does not require new and material evidence as to each previously unproven element of a claim, merely that there is a reasonable possibility of an allowance of the claim.  38 C.F.R. § 3.156(a) (2013); Shade v. Shinseki, 24 Vet. App. 110 (2010).  In this case, the Board finds that the new evidence added to the record since the final February 1996 rating decision relates to an unproven element of the previously denied claim, and raises a reasonable possibility of allowance of the claim.  

Accordingly, the Board finds that new and material evidence has been submitted and the claim for service connection for residuals of thoracotomy, is reopened.  Annoni v. Brown, 5 Vet. App. 463 (1993).  

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §1110 (West 2002); 38 C.F.R. § 3.303 (2014).  Shedden v. Principi, 281 F.3d 1163 (2004).  Service connection may be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Buchanan v. Nicholson, 451 F.3d 1337 (2006).  

The Veteran contends that her currently diagnosed status post thoracotomy with residuals, to include scarring and dyspnea had its onset on active duty.  The Veteran has reported that as part of her October 1994 retirement briefing at Fitzsimons Army Medical Center in Denver, Colorado, she was given a medical examination.  At that examination, she was informed that there was a small black growth in her lower left lung.  The Board notes that Fitzsimons closed in 1999.  At the March 2013 Board hearing she testified that she was told by the x-ray technician to annotate the finding on her retirement out processing paperwork.  The Veteran acknowledged that because she was also going through a divorce during that time period she forgot to annotate the information regarding the x-ray findings on her retirement paperwork.  In fact, she wasn't reminded of the spot on her lung until almost 3 months after her retirement when the VAMC in Dublin, Georgia did a chest x-ray in April 1995.  In June 1995, the Veteran underwent a thoracotomy and resection of the pulmonary nodule.

In a May 2012 statement, the Veteran's sister stated that the Veteran relayed to her that after going through a screening at Fitzsimons Army Medical Center in Denver, Colorado, the specialists discovered a black spot on her lung x-rays.  The Board considers the Veteran and her sister to be credible and finds their statements as evidence favorable to a finding of onset during service.  

Additionally, at the May 2011 general VA examination, the examiner after conducting a complete physical examination, to include a pulmonary function test and review of chest x-rays, diagnosed the Veteran with status post thoracotomy benign left lung nodule with residuals of tender surgical scar, bilateral lower lobe scarring d/t inflammatory process, and dyspnea.  The examiner noted that the Veteran had had a lung nodule and had residuals from removal.  

Although the VA examiner's report does not precisely state that the Veteran's current diagnosis of status post thoracotomy benign left lung nodule with residuals of tender surgical scar, bilateral lower lobe scarring d/t inflammatory process, and dyspnea is the result of the black growth the Veteran was told she had in October 1994, the Board finds that a reasonable interpretation of his diagnosis is that the examiner is linking the Veteran's current disability to the growth found on the October 1994 and April 1995 x-rays.  This interpretation, of course, would therefore act to establish service connection for the Veteran's current status post thoracotomy with residuals, to include scarring and dyspnea disability.  Consequently, the Board will give the Veteran the benefit of the doubt, and conclude that service connection for status post thoracotomy with residuals, to include scarring and dyspnea disability, is warranted.


ORDER

New and material evidence having been submitted, the claim for service connection for status post thoracotomy with residuals, to include scarring and dyspnea, is reopened.

Service connection for status post thoracotomy with residuals, to include scarring and dyspnea, is granted.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


